Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1, 3-12, and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 12 recite the limitation “wherein the first motor rotates in a first direction for at least some of the scan planes and in a second direction, opposite to the first direction, for other ones of the scan planes, and wherein the second motor rotates the ultrasound transducer in a third direction for at least one of the plurality of groups of scan planes, and rotates the ultrasound transducer in a fourth direction, opposite to the third direction, for at least one other of the plurality of groups of scan planes”, where the group of scan planes are based on “selecting a number of intersecting scan planes for an interlacing scan”.
Independent claim 22 also recite the limitation “controlling a motor configured to rotate the ultrasound transducer array around a longitudinal axis of the ultrasound transducer array to move to a different plane, and wherein the motor changes directions for every group of scan planes, of the plurality of groups of scan planes, without changing directions within a group of scan planes”, where the group of scan planes are based on “selecting a number of intersecting scan planes for an interlacing scan”, as shown in Fig. 6A-6D and 8A-8D. 

Saberi et al. (US 20170311923 A1, published November 2, 2017) discloses a system moving the transducer along a spiral trajectory to scan a tissue volume and generate a 3D ultrasound image (Fig. 7A and 7B; see para. 0049 — “In a specific example of this variation, as shown in FIG. 7B, the transducer 110 can be coupled to an actuator's shaft with a coupler (e.g., arm), such that rotation of the coupler causes the transducer 110 to traverse the spiral-shaped scanning path in scanning the tissue of the user.”; see para. 0074 — “By reconstructing the captured scans with the position data, a 3D ultrasound image can be generated and accurately mapped on the tissue volume.”). Saberi does not explicitly teach rotating the transducer when going from right-to-left scanning to left-to-right scanning, and does not explicitly teach selecting an interlacing factor. 
Tian et al. (US 20130303913 A1, published November 14, 2013) discloses a system that performs interlace scanning a three-dimensional volume (Fig. 3 and 5b; see col. 2, para. 0051 — “It can be seen that every dashed line in FIG. 3 is a sawtooth-shaped polyline, which means that the scanning locations of these frames are interlaced based on odd frames and even frames.”). Tian does not explicitly teach selecting a number of scan planes for the interlacing scan, or selecting an interlacing factor.
No prior art was found that teaches these limitations. Any combination of the prior art of record does not explicitly teach this limitation as the limitation in combination with all of the other elements of the claim is not obvious or similar. The combination of the limitations not disclosed or rendered obvious by the prior art of record imparts a novel and non-obvious function of the claimed device, as disclosed in the applicant’s Fig. 6A-6D and 8A-8D. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.C./Examiner, Art Unit 3793    

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793